Title: To John Adams from Thomas Law, 19 March 1797
From: Law, Thomas
To: Adams, John



Sir.
Philadelphia March 19th 1797

As the current of population was Westerly & towards the Lakes, perhaps it would be adviseable to anticipate disputes about boundaries &ca. with the Spanish & British Settlers, and consequently to devise some easy mode of adjustment witht previous reference to Europe
It occurs to me that Pitsburgh or some central spot might be agreed upon for Commissioners from Quebec, New Orleans and the Federal City to meet at; the number of Commissioner might be two from each place & should the Commissioners of two nations disagree then the Commissioners from the third Nation should decide & his Award have force till the Foreign Power & the United States confirmed it; such a system of arbitration would prevent local broils from becoming National Wars, by delay and aggravation, as also the politicks of Europe would not contaminate the minds of the disputants, the interest of all would operate in favor of Harmony & Commerce—
If this seminal idea is a good one, it must take deep root in your fertile mind & be matured by your benign disposition.
I will not venture to suggest the advantages to accrue to Government by the Federal City being ready in 1800, nor to expatiate on the benefits to result from your visiting it soon, for I am aware of the imputation of selfishness—
With much esteem / & respect / I remain / Your most Obt / Hl St

Thomas Law